 1
 2
 3
 4
 5
 6
 7
 8
                                 UNITED STATES DISTRICT COURT
 9
                                        DISTRICT OF NEVADA
10
11   JON J. EDELMAN,
                                                            Case No.: 2:19-cv-00666-RFB-NJK
12          Plaintiff(s),
                                                                           Order
13   v.
                                                                    [Docket Nos. 35, 39]
14   PETER LAZARE, et al.,
15          Defendant(s).
16         Pending before the Court is a motion to stay discovery pending resolution of Defendants’
17 motions to dismiss. Docket Nos. 35, 38 (joinder). Plaintiff filed a response. Docket No. 40.
18 Having considered the pertinent standards, see, e.g., Kor Media Grp., LLC v. Green, 294 F.R.D.
19 579, 581 (D. Nev. 2013), the motion to stay discovery is GRANTED. In the event resolution of
20 the motions to dismiss does not result in termination of this case, the parties shall file a proposed
21 discovery plan within 21 days of the resolution of those motions.1
22         IT IS SO ORDERED.
23         Dated: July 8, 2019
24                                                               ______________________________
                                                                 Nancy J. Koppe
25                                                               United States Magistrate Judge
26
27
          1
            The parties filed a stipulation to stay discovery on an interim basis pending resolution of
28 the motion to stay discovery, Docket No. 39, which is DENIED as moot.

                                                     1
